The opinion turns upon the construction of the sentence "To operate and carry on a nonprofit cooperative transfer and haulage business for the benefit and convenience of its members and stockholders only, and to perform such service at actual cost." That sentence is construed to mean that the corporation in whose charter the sentence occurs is thereby ex vi termini
created and made a "Private Contract Carrier" within the meaning of Chapter 14764, Acts of 1931.
The Act provides that the term " 'Private Contract Carrier' where used in this Act shall mean an auto transportation company engaged in the transportation of persons or property over the public highways of this State who is not a common carrier but transports such persons or property under contract for one or more persons, firms or corporations for compensation over such highways, where such carriage consists of continuous or recurring carriage under the same contract."
I do not agree that such construction is sound.
BROWN, J., concurs. *Page 331